NO. 07-02-0330-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                     AUGUST 9, 2002

                         ______________________________


                            IN RE: JUSTIN SAMIRE WHITE

                       _________________________________

                              ORIGINAL PROCEEDING
                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Relator Justin Samire White seeks a writ of mandamus compelling the 320th District

Court of Potter County, to show cause why a motion filed by relator, acting pro se, has not

been heard and granted. We deny the petition.


      On July 26, 2002, relator filed with the clerk of this court a pleading entitled Petition

for Writ of Mandamus. By his petition, relator alleges that he has been under indictment

since November 8, 2001. He also alleges that he filed a motion seeking withdrawal [sic]

of his counsel in a proceeding in the 320th District Court and appointment of a new

counsel; that no action has been taken on his motion and that no action is expected. We

are requested to compel the trial court to show cause why the motion has not been heard

and a new counsel appointed.
       In support of the petition for writ of mandamus, relator has neither attached nor

furnished any document or record of proceedings. The style and number of the proceeding

in the 320th District Court is not disclosed to us. When or if a hearing has ever been

requested or the motion presented to the judge in the 320th District Court is not disclosed

or proved by relator.


       When petition for writ of mandamus is made, it is the relator’s burden to show

entitlement to the relief being requested. See generally Johnson v. Fourth District Court

of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator must file with the

petition, inter alia, a certified sworn copy of every document that is material to relator’s

claim for relief and that was filed in any underlying proceeding, and a properly

authenticated transcript of any relevant testimony from any underlying proceeding including

any exhibits offered in evidence or a statement that no testimony was adduced in

connection with the matter complained of. TEX . R. APP. P. 52.7(a).


       Relator’s petition for writ of mandamus contains only allegations. Certified, sworn

copies of motions and correspondence referenced are not included with the application,

nor is any other document or transcript. Relator has not presented a record which shows

entitlement to the relief sought, or upon which we are authorized to act.


       The petition/application for writ of mandamus is denied.


                                                        Phil Johnson
                                                          Justice


Do not publish.

                                             2